Case 18-24455-JKS        Doc 27     Filed 11/16/18 Entered 11/16/18 12:49:09             Desc Main
                                    Document     Page 1 of 2


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1
                                                                       Order Filed on November 16,
DENISE CARLON, ESQUIRE                                                2018 by Clerk U.S. Bankruptcy
                                                                       Court District of New Jersey
KML LAW GROUP, P.C.
Sentry Office Plz
216 Haddon Ave.
Suite 406
Westmont, NJ 08018
(215)627-1322
dcarlon@kmllawgroup.com
Attorneys for Secured Creditor
Wilmington Savings Fund Society, FSB, Acting Not
in its Individual capacity but solely as trustee for
SouthSide NSP Trust 2017-6
In Re:                                                   Case No.: 18-24455 JKS
                                                         Adv. No.:
Adina N. Williams,                                       Hearing Date: 9/13/18 @ 9:00 a.m.

Debtor.                                                  Judge: John K. Sherwood


     ORDER RESOLVING SECURED CREDITOR’S OBJECTION TO DEBTOR’S
                         CHAPTER 13 PLAN

The relief set forth on the following pages, numbered two (2) through two (2) is hereby
ORDERED




 DATED: November 16,
 2018
Case 18-24455-JKS        Doc 27     Filed 11/16/18 Entered 11/16/18 12:49:09             Desc Main
                                    Document     Page 2 of 2


Page 2
Debtor:               Adina N. Williams
Case No.:             18-24455 JKS
Caption:              ORDER RESOLVING SECURED CREDITOR’S OBJECTION TO
                      DEBTOR’S CHAPTER 13 PLAN

       This matter having been brought before the Court by KML Law Group, P.C., attorneys
for Secured Creditor, Wilmington Savings Fund Society, FSB, Acting Not in its Individual
capacity but solely as trustee for SouthSide NSP Trust 2017-6, holder of a mortgage on real
property located at 863 Ternay Avenue, Scotch Plains, NJ 07076, Denise Carlon appearing, by
way of objection to the confirmation of Debtor’s Chapter 13 Plan, and this Court having
considered the representations of attorneys for Secured Creditor and Richard Obuch, Esquire,
attorney for Debtor, Adina N. Williams, and for good cause having been shown;
       It ORDERED, ADJUDGED and DECREED that Debtor shall obtain a loan
modification by November 27, 2018, or as may be extended by an application to extend or by
modified plan; and
       It is FURTHER ORDERED, ADJUDGED and DECREED the Debtor is to make
adequate protection payments in accordance with the terms of the Loss Mitigation Order while
the loan modification is pending; and
       It is FURTHER ORDERED, ADJUDGED and DECREED that the trustee is not to
pay the arrears while the loan modification is pending; and
       It is FURTHER ORDERED, ADJUDGED and DECREED that Secured Creditor does
not waive its rights to the pre-petition arrears or any post-petition arrears that may accrue; and
       It is FURTHER ORDERED, ADJUDGED and DECREED that Debtor is responsible
for the difference between the adequate protection payment and the regular monthly payment for
all months while the loan modification is pending if loss mitigation is unsuccessful; and
       It is FURTHER ORDERED, ADJUDGED and DECREED that if the loan
modification is not successful, Debtor shall modify the plan to otherwise address Secured
Creditor’s claim
       It is FURTHER ORDERED, ADJUDGED and DECREED that Secured Creditor’s
objection to confirmation is hereby resolved.
